DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wickramanayaka (US Publication No. 2005/0150457) in view of Fischer et al. (US Publication No. 2014/0110254).
Regarding claim 1, Wickramanayaka discloses a semiconductor memory manufacturing apparatus comprising:
a wafer holder (12) configured to support a semiconductor wafer (9)
a sputtering target holder (8) obliquely located above the wafer holder (12)
Wickramanayaka does not disclose: 
a shielding plate interposed between the sputtering target holder and the wafer holder
wherein the shielding plate includes a first exposure area and a second exposure area
wherein the first exposure area is larger than the second exposure area

Regarding claim 2, Fischer discloses the shielding plate (100) includes a first exposure hole (108) in the first exposure area (120) and a plurality of second exposure holes (106) in the second exposure area (118).
Regarding claim 3, the shielding plate includes a plurality of shielding bars (118) in the second exposure area (Figure 3); the plurality of shielding bars are extended in a first direction and are spaced apart from each other in a second direction (Figure 3); and the plurality of second exposure holes (106) that are divided by the plurality of shielding bars are arranged in a line shape which extends in the first direction and are spaced apart from each other in the second direction (Figure 3).
Regarding claim 4, Fischer discloses a width of each of the plurality of shielding bars, a separation distance between two adjacent shielding bars of the plurality of shielding bars, or a separation height of the shielding plate from an upper surface of the semiconductor wafer are controlled such that a deposition layer to be deposited on the semiconductor wafer has a predetermined thickness (paragraph 42).
Regarding claim 5, Wickramanayaka/Fischer discloses the limitations as discussed in the rejection of claim 3 above.  Wickramanayaka/Fischer does not disclose each of the plurality of shielding bars has a width between 5 pm and 50 pm.  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the bars to be a width in this range to optimize deposition thickness and feature size for improve device reliability, since it has been held that 
Regarding claim 6, Wickramanayaka/Fischer discloses the limitations as discussed in the rejection of claim 3 above.  Wickramanayaka/Fischer does not disclose two adjacent shielding bars of the plurality of shielding bars are separated at a distance between 50 pm and 500 pm.  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the bars to be a distance in this range to optimize deposition thickness and feature size for improve device reliability, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 7, Wickramanayaka/Fischer discloses the limitations as discussed in the rejection of claim 3 above.  Wickramanayaka/Fischer does not disclose the shielding plate is distant from an upper surface of the semiconductor wafer at a distance between 0.5 cm to 1.0 cm.  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the bars to be a distance from the wafer in this range to optimize deposition thickness and feature size for improve device reliability, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 8, Fischer discloses the second exposure area includes: a plurality of first shielding bars (118) extended in a first direction and spaced apart from each other in a second direction; and a plurality of second shielding bars (118) extended in the second direction and spaced apart from each other in the first direction, and wherein the plurality of first shielding bars and the plurality of second shielding bars are connected to each other to form a grid shape having the plurality of second exposure holes each of which has a rectangular shape (Figure 3).
.
Claims 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wickramanayaka (US Publication No. 2005/0150457) in view of Fischer et al. (US Publication No. 2014/0110254), and further in view of Li et al. (US Publication No. 2013/0114336).
Regarding claim 10, Wickramanayaka discloses a semiconductor memory manufacturing apparatus comprising:
a wafer holder (12) configured to support a semiconductor wafer including a first memory area and a second memory area
a sputtering target holder (8) obliquely located above the wafer holder
a shielding plate (100) interposed between the sputtering target holder and the wafer holder
Wickramanayaka does not disclose: 
a shielding plate interposed between the sputtering target holder and the wafer holder
wherein the shielding plate includes a first exposure area and a second exposure area
wherein the first exposure area is larger than the second exposure area
However, Fischer discloses a shielding plate (100) interposed between the sputtering target holder and the wafer holder, wherein the shielding plate (100) includes a first exposure area (120) and a second exposure area (118), wherein the first exposure area (120) is larger than the second exposure area (118).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have combined Fischer’s shielding plate with Wickramanayaka’s deposition system, since it can allow for longer target use and more efficient sputtering (paragraphs 28-29).
Wickramanayaka does not disclose a first and second memory area for exposure under the larger and smaller areas.  However, Li discloses first (204) and second (206) memory areas.  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have 
Regarding claim 11, Li discloses the first memory device operates with smaller energy, and higher speed than the second memory device (paragraph 60).
Regarding claim 12, Li discloses the first memory device is formed as SRAM or DRAM, and wherein the second memory device is formed as flash memory (paragraph 60).
	Regarding claim 13, Li discloses the first memory device (104) includes a first magnetoresistive cell, and wherein the second memory device (106) includes a second magnetoresistive cell.
Regarding claim 14, Li discloses each magnetoresistive cell includes a fixed layer, a tunnel barrier layer, a free layer, and a capping layer, wherein the fixed layer, the tunnel barrier layer, and the free layer form a magnetic tunnel junction (MTJ) (paragraph 25).
Regarding claim 15, Li discloses a thickness of the capping layer of the second magnetoresistive cell is thinner than a thickness of the capping layer of the first magnetoresistive cell (Figure 2A).
Regarding claim 16, Li discloses a first layer of a plurality of layers of the first magnetoresistive cell has a substantially uniform thickness, wherein a second layer which corresponding to the first layer of the plurality of layers of the second magnetoresistive cell has a substantially uniform thickness, and wherein the thickness of the second layer is thinner than the thickness of the first layer (Figure 2A).
Regarding claim 17, Fischer discloses the shielding plate includes a plurality of shielding bars in the second exposed area, and wherein a width of each shielding bar is smaller than a separation distance between the plurality of shielding bars (Figures 3-5).
Regarding claim 18, Fischer discloses each shielding bar has a shape extending in one direction (Figures 3-5).

Regarding claim 20, Wickramanayaka discloses a semiconductor memory manufacturing apparatus comprising:
a process chamber (1B) in which a sputtering process is performed
a wafer holder (12) located inside the process chamber and configured to support and rotate a semiconductor wafer including a first memory area and a second memory area (paragraph 34)
a sputtering target (8) obliquely located above the semiconductor wafer inside the process chamber (1B) so that sputtering particles are obliquely incident on an upper surface of the semiconductor wafer during the sputtering process (Figure 1)
However, Fischer discloses a shielding plate (100) interposed between the sputtering target holder and the wafer holder, wherein the shielding plate (100) includes a first exposure area (120) and a second exposure area (118), wherein the first exposure area (120) is larger than the second exposure area (118) to vertically pass through.  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have combined Fischer’s shielding plate with Wickramanayaka’s deposition system, since it can allow for longer target use and more efficient sputtering (paragraphs 28-29).
Wickramanayaka does not disclose a first and second memory area for exposure under the larger and smaller areas.  However, Li discloses first (204) and second (206) memory areas.  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have included these memory areas for sputtering deposition to form multiple MTJs of different applications to improve read sensing margin (paragraph 20).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kim et al. (US Publication No. 2015/0287911) discloses directional sputtering around MTJ structures (Figure 4).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R PRASAD whose telephone number is (571) 270-3129. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/N.R.P/      12/1/2021               Examiner, Art Unit 2897